 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
 5
     Phone: (702) 825-6060
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   OSCAR L. GARCIA, et al                          Case No.: 2:17-cv-03123-JAD-VCF
18

19                                                   STIPULATION AND ORDER TO
                    Plaintiffs,
20                                                   EXTEND TIME FOR PLAINTIFF TO
     vs.                                             RESPOND AND EQUIFAX TO REPLY
21                                                   TO MOTION TO DISMISS
     EQUIFAX INFORMATION SERVICES, LLC,
22                                                   [SECOND REQUEST]
                    Defendants.
23
            Plaintiffs Oscar L. Garcia; Donald S. Sutton, and Clarence Williams, (“Plaintiffs”), and
24
     Defendant Equifax Information Services, LLC (“Equifax”) by and through their counsel of record
25

26   have agreed and stipulated to the following:

27          1.      On December 8, 2017, Plaintiffs filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND AND EQUIFAX TO
     REPLY TO MOTION TO DISMISS [SECOND REQUEST] - 1
 1          2.       On December 29, 2017, Plaintiffs filed an Amended Complaint [ECF Dkt. 4].
 2
            3.       On February 28, 2018 Equifax filed a Motion to Dismiss the Amended Complaint
 3
     [ECF Dkt. 9].
 4
            4.       On March 27, 2018, Plaintiffs filed a Second Amended Complaint [Dkt. 18]
 5

 6          5.       On April 11, 2018, Equifax filed a Motion to Dismiss Second Amended Complaint

 7   [Dkt. 20].
 8
            6.       On April 12, 2019, Plaintiffs filed a Third Amended Complaint [Dkt. 27].
 9
            7.       On April 26, 2019, Equifax filed a Motion to Dismiss Third Amended Complaint
10
     [Dkt. 28]
11

12          8.       The Parties stipulated to extend their briefing responses. [Dkt. 31]

13          9.       Plaintiff’s Response is due May 20, 2019.
14
            10.      Plaintiff and Equifax have agreed to extend Plaintiffs’ response ten days, and
15
     Equifax’s reply, in order for the parties to have adequate time to prepare their briefs. As a result,
16
     both Plaintiffs and Equifax hereby request this Court to further extend the date for Plaintiffs to
17

18   respond to Equifax’s Motion to Dismiss Third Amended Complaint until May 30, 2019, and to

19   further extend the date for Equifax to reply in support of its Motion to Dismiss until June 20, 2019.
20
     This stipulation is made in good faith, is not interposed for delay, and is not filed for an improper
21
     purpose.
22

23

24

25   ///
26
            IT IS SO STIPULATED.
27          Dated May 20, 2019.

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND AND EQUIFAX TO
     REPLY TO MOTION TO DISMISS [SECOND REQUEST] - 2
 1   KNEPPER & CLARK LLC                       SNELL & WILMER LLP
 2
     /s/ Miles N. Clark                        /s/ Bradley T. Austin
 3   Matthew I. Knepper, Esq.                  Bradley T. Austin, Esq.
     Nevada Bar No. 12796                      Nevada Bar No. 13064
 4   Miles N. Clark, Esq.                      3883 Howard Hughes Parkway, Suite 500
 5
     Nevada Bar No. 13848                      Las Vegas, NV 89169
     10040 W. Cheyenne Ave., Suite 170-109     Email: baustin@clarkhill.com
 6   Las Vegas, NV 89129
     Email: matthew.knepper@knepperclark.com   KING & SPALDING
 7   Email: miles.clark@knepperclark.com       Zachary A McEntyre, Esq. (Pro Hac Vice)
 8
                                               Misty L. Peterson, Esq. (Pro Hac Vice)
     HAINES & KRIEGER LLC                      Kevin Jordan O'Brien, Esq. (Pro Hac Vice)
 9   David H. Krieger, Esq.                    1180 Peachtree Street NE
     Nevada Bar No. 9086                       Atlanta, GA 30309
10   8985 S. Eastern Avenue, Suite 350         Email: mpeterson@kslaw.com
11
     Henderson, NV 89123                       Email: zmcentyre@kslaw.com
     Email: dkrieger@hainesandkrieger.com      Email: kobrien@kslaw.com
12
     Counsel for Plaintiff                     Counsel for Defendant
13                                             Equifax Information Services LLC
14
                                                 Garcia v. Equifax Information Services, LLC
15                                                                  2:17-cv-03123-JAD-VCF

16                              ORDER GRANTING
              STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND
17
                            AND EQUIFAX TO REPLY TO
18           EQUIFAX’S MOTION TO DISMISS THIRD AMENDED COMPLAINT

19
           IT IS SO ORDERED.
20

21                            ________________________________________
                              UNITED STATES DISTRICT JUDGE
22
                                               Dated: _______________
                                               Dated:  May 21, 2019.
23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND AND EQUIFAX TO
     REPLY TO MOTION TO DISMISS [SECOND REQUEST] - 3
